Name: Commission Regulation (EC) No 1518/98 of 15 July 1998 setting for the 1998/99 marketing year the minimum price and the amount of production aid for processed tomato products
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  foodstuff;  prices;  plant product
 Date Published: nan

 EN Official Journal of the European Communities16. 7. 98 L 200/29 COMMISSION REGULATION (EC) No 1518/98 of 15 July 1998 setting for the 1998/99 marketing year the minimum price and the amount of production aid for processed tomato products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), as last amended by Regulation (EC) No 2199/97 (2), and in particular Article 3(3) and Article 4(9) thereof, Whereas pursuant to Article 3(1) of Regulation (EC) No 2201/96 the minimum price to be paid to producers is to be determined on the basis of the minimum price applying during the previous marketing year, changes in prices in the fruit and vegetable sector and the need to ensure the normal marketing of fresh products for the various uses, including supply to the processing industry; Whereas Commission Regulation (EEC) No 2022/92 (3), which lays down detailed rules of application for the minimum price to be paid to producers for certain toma- toes used in the production of tomato concentrate, juice and flakes on the basis of the soluble dry weight content, should continue to apply; Whereas Article 4 of Regulation (EC) No 2201/96 lays down the criteria for fixing the amount of production aid; whereas account must, in particular, be taken of the aid fixed or calculated before the reduction provided for in paragraph 10 of that Article for the previous marketing year, adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries; whereas, in respect of tomato concentrates, preserved whole peeled and unpeeled tomatoes and tomato juices, changes in the volume and prices of imports must be taken into consid- eration; Whereas Article 4(10) of Regulation (EC) No 2201/96 stipulates that the aid set for tomato concentrates and their derivatives is to be reduced by 5,37 %; whereas a supplement to the reduced aid is to be paid on the basis of the quantities of tomato concentrate produced for France and Portugal; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/99 marketing year the minimum price referred to in Article 3 of Regulation (EC) No 2201/96 to be paid to producers shall be as set out in Annex I. Article 2 1. For the 1998/99 marketing year the level of produc- tion aid referred to in Article 4 of that Regulation shall be as set out in Annex II. 2. The additional aid for tomato concentrate, juice and flakes as referred to in the second subparagraph of Article 4(10) of Regulation (EC) No 2201/96 shall be set by the Commission if the condition provided for in that subparagraph is met. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (1) OJ L 297, 21. 11. 1996, p. 29. (2) OJ L 303, 6. 11. 1997, p. 1. (3) OJ L 207, 23. 7. 1992, p. 9. EN Official Journal of the European Communities 16. 7. 98L 200/30 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1998. For the Commission Franz FISCHLER Member of the Commission ANNEX I Minimum price to be paid to producers Product ECU/100 kg net, ex-producer or producer organisation Tomatoes intended for the manufacture of: (a) tomato concentrate and juice with a soluble dry weight content of between 4,8 and 5,4 % 9,077 (1) (b) preserved whole peeled and unpeeled tomatoes or frozen whole peeled tomatoes: Ã¯ £ § the San Marzano variety 15,026 Ã¯ £ § the Roma and similar varieties 11,559 (c) preserved non-whole peeled and unpeeled tomatoes and non-whole frozen peeled tomatoes 9,077 (d) tomato flakes with a soluble dry weight content of between 4,8 and 5,4 % 11,559 (1) (1) These prices are rectified by:  5 % if the soluble dry weight content is less than 4,8 % but is 4 % or more, + 5 % if the soluble dry weight content is more than 5,4 %. EN Official Journal of the European Communities16. 7. 98 L 200/31 ANNEX II Production aid Product ECU/100 kg net 1. Tomato concentrates with a dry weight content of 28 % or more but less than 30 % 24,412 2. Preserved whole peeled tomatoes in tomato juice: (a) of the San Marzano variety 9,276 (b) of the Roma and similar varieties 6,542 3. Preserved whole peeled tomatoes of the Roma and similar varieties in water 5,561 4. Preserved whole unpeeled tomatoes of the Roma and similar varieties 4,579 5. Frozen whole peeled tomatoes (a) of the San Marzano variety 9,276 (b) of the Roma and similar varieties 6,542 6. Preserved peeled tomatoes, non-whole or in pieces 7. Preserved unpeeled tomatoes, non-whole or in pieces 4,579 8. Non-whole frozen peeled tomatoes 9. Tomato flakes 81,232 10. Tomato juice with a dry weight content of 7 % or more but less than 12 %: (a) with a dry weight content of 7 % or more but less than 8 % 6,314 (b) with a dry weight content of 8 % or more but less than 10 % 7,576 (c) with a dry weight content of 10 % or more 9,260 11. Tomato juice with a dry weight content of less than 7 %: (a) with a dry weight content of 5 % or more 5,050 (b) with a dry weight content of 4,5 % or more but less than 5 % 3,998